Title: From George Washington to Lord Stirling, 24 March 1776
From: Washington, George
To: Stirling, Lord (né William Alexander)

 

My Lord
Cambridge 24th March 1776

Since my Last to you of the 19th instant, I had the pleasure to receive your favor of the 15th it gives me vast Satisfaction to find you are makeing Such preparations as will prevent the enemy from makeing any Lodgment there the reinforcement gon to you from this Camp will put you on So respectable a footing; that I have no doubt, but you will be able to Strengthen your works, in Such a manner that even if Genl Howe Should arrive before this army, you will be able to prevent his taking post.
the fleet are now Lying in Nantasket Road the wind has been, these two days fair, for them to Sail, but they Seem fixd, I realy know not what they aim at, I have made Such preparation for them—that I think it will be very difficult for them to regain the post at Boston, if they are So inclind—while they remain in Sight I must Stay here to watch their motions, with the army under my Command—when they move from hence, if nothing unforseen happens—I shall make the best of my way to Newyork where I shall have great pleasure to takeing your Lordship by the hand, you omitted Sending the paper you refer to in your last, it will be a Satisfaction to me to receive it in your next. I am &a.
if this Shoud reach ere the departure of the powder from your place, you will ⟨d⟩o well to keep it with yo⟨u⟩.
